Name: Decision No 11/77 of the ACP-EEC Council of Ministers of 23 November 1977 derogating from the concept of 'originating products' to take account of the special situation of Mauritius with regard to certain products of the textile industry
 Type: Decision
 Subject Matter: nan
 Date Published: 1977-12-31

 Avis juridique important|21977D1231(01)Decision No 11/77 of the ACP-EEC Council of Ministers of 23 November 1977 derogating from the concept of 'originating products' to take account of the special situation of Mauritius with regard to certain products of the textile industry Official Journal L 355 , 31/12/1977 P. 0035DECISION No 11/77 OF THE ACP-EEC COUNSIL OF MINISTERS of 23 November 1977 derogating from the concept of 'originating products' to take account of the special situation of Mauritius with regard to certain products of the textile industryTHE ACP- EEC COMMITTEE OF AMBASSADORS,Having regard to the ACP-EEC Convention of LomÃ © signed on 28 February 1975, hereinafter called 'the Convention', and in particular Article 9 (2) thereof,Having regard to Decision No 11/76 of the ACP-EEC Council of Ministers of 15 July 1976 on the delegation of certain powers to the ACP-EEC Committee of Ambassadors, and in particular Article 1 (1) thereof,Whereas Article 27 of Protocol 1 to the Convention, concerning the definition of the concept of originating products and methods of administrative cooperation, states that derogations from the rules of origin may be made, in particular to facilitate the developpement of existing industries or the creation of new industries;Whereas the ACP States have submitted a request from the Government of Mauritius for a one-year derogation from the definition set out in the said Protocol for textile products manufactured in that State;Whereas, in accordance with Article 27 of Protocol 1, the Customs Cooperation Committee has adopted a report on the said request;Whereas in order to take account of the special situation of Mauritius and to enable the industrial sectors concerned to set up new industries which necessitate derogations from the said Protocol for a period of one year, provision should be made for a derogation from the definition set out in the said Protocol;Whereas an assurance has been given that the products subject to this request for a derogation will meet the relevant criteria laid down in Protocol 1, at the latest by the end of the period of the said derogation;Whereas the quantity covered by the derogation should be broken down among the Member States of destination,HAS DECIDED AS FOLLOWS:Article 1By way of derogation from the special provisions of List A in Annex II to Protocol 1, unbleached cotton fabrics falling within tariff heading No ex 55.09 manufactured in Mauritius from non-originating yarn, shall be considered as originating in Mauritius subject to the following conditions.Article 2This derogation shall relate to 400 tonnes of unbleached cotton fabrics falling within tariff heading No ex 55.09 imported into the Community between 25 November 1977 and 31 July 1978, this quantity being broken down as follows:(in tonnes)Federal Republic of Germany // 108Benelux // 40France // 76Italy // 56Denmark // 28Ireland // 4United kingdom // 88.Article 3Movement certificates EUR 1 issued pursuant to this Decision shall bear one of the following entries:- "marchandises originaires en vertu de la dÃ ©cision n 11/77 du Conseil des ministres ACP-CEE",- "Ursprungswaren gemaess Beschluss Nr. 11/77 des AKP-EWG- Ministerrates",- "merci originarie in virtÃ ¹ della decisione n. 11/77 del Consiglio dei ministri ACP-CEE",- "goederen van oorsprong uit hoofde van Besluit Nr. 11/77 van de ACS- EEG-Raad van Ministers",- "originating products by virtue of Decision No 11/77 of the ACP-EEC Council of Ministers",- "varer med oprindelsesstatus i henhold til AVS-EOEF- Ministerraadets afgoerelse nr. 11/77".This entry shall be made under the heading "Remarks".Article 4The competent authorities of Mauritius shall ensure that exports to each of the Member States do not exceed the quantities stipulated in Article 2 and shall forward to the Commission every three months a statement of the quantities in respect of which movement certificates EUR 1 have been issued pursuant to this Decision, indicating the Member States of destination.Article 5The ACP States, the Member States and the Community shall be required, each for its own part, to take the necessary steps to implement this decision.Article 6This Decision shall enter into force on 25 November 1977.It shall apply until 31 July 1978.